HOLMES, Circuit Judge
(dissenting).
On October 21, 1901, David Gould died testate in St. Louis, Missouri, leaving a large estate in Florida, Missouri, and Wisconsin. Surviving him were his widow, Emma E. Gould; one son, Edward M. Gould; a married daughter, Mrs. Henry W. Grady; and an unmarried daughter, Emma, who, on July 8, 1902, was married at the home of her sister in Atlanta, Georgia. Certain provisions were made for the widow by will probated on December 29, 1901, and much property was devised and bequeathed to her so long as she lived and remained unmarried. Upon her death or re-marriage, it was provided that all such property should vest in fee simple in the three children of the widow and testator in equal shares. As nominated in a codicil, ,the widow and son qualified as the executrix and executor without bond.
On July 5, 1902, the widow, 50, and appellant, 29, whom she had met in a department store in Chicago, were secretly married in Windsor, Canada. She went alone from the altar of her secret wedding to the marriage, three days later, of her daughter in Atlanta, where, dressed in mourning, she was presented as Mrs. Gould, and gave no hint of having been re-married. She left immediately after the ceremony for her home in Chicago, continued to collect revenue on property which, upon her remarriage, had passed to her children under the will, and had no communication with them until July, 1903, almost twenty months after the will had been probated, when, still posing as unmarried, she negotiated a contract of settlement by which the property belonging to them was divided so as to give her and each of the children a child’s part. Though she had been married for more than a year, the supposed widow *411described herself in the deeds as Emma E. Gould, and represented over her own signature that she was the widow, and unmarried, of David Gould. This was the very crest of fraud, which, aided by appellant, was successfully concealed during the remainder of her life.
In March, 1904, the two daughters saw their mother for the first and last time after Emma’s marriage in Atlanta. Accompanied by her husband, the mother met her daughters by chance in Clearwater, Florida. Some questions were naturally asked as to when they were married, and Mrs. Davidson informed them that this they would never find out; Mr. Davidson also refused to tell. This aroused the suspicion of the children, and caused them to make diligent search, over a long period of years, to ascertain the date of their mother’s remarriage.
August 23, 1905, a supplemental agreement was made with reference to certain assets not particularly provided for in the contract of July 24, 1903. The children knew that their mother was married at this time, but did not know, and had been unable to learn, when or where the marriage was solemnized. This secret was still intact, suspicion remained baffled, and diligence defeated. The execution of this agreement was but another step in the fraudulent design to procure an interest in property which she well knew had already become vested in her children without their knowledge. Thereafter, communication ceased between the mother and children; she wrote no letters; lived in Chicago, Lorain, Ohio, and Clearwater, Florida; never returned to Missouri or Wisconsin to reside; and never informed the children as to her movements or location. When she died, years afterwards, the appellant did not inform the surviving daughter or any of appellees, and they did not know of her death until months afterwards.
About 1910, the mother and Mr. Davidson went to Paris, France, and lived there until she died in 1932. The mother never came back to this country, even on a visit; but Mr. Davidson returned on several occasions. He was a witness in some litigation in Florida in 1920, when he again refused to tell when and where he was married. This was in a suit brought by Mrs. Davidson and her husband to quiet title to certain real property in Florida. How persistently this fraud was being concealed, how diligently the children were seeking to learn the truth, and how fully the appellant was aiding and assisting in the perpetration thereof is illustrated by what took place in this litigation. Edward M. Gould employed an attorney to require appellant to answer an interrogatory as to when and where he was married; but the courts of Florida held the question to be immaterial, and that he was not compelled to answer it. The unavailing search continued throughout the United States, but no inquiry was made with reference to Windsor, Canada, a place where the mother had never lived or visited, so far as the children knew. All of their efforts failed until after Mrs. Davidson’s death, when a federal agent in auditing her taxes gave the clue. Promptly upon the discovery of the crucial date, this suit was brought to cancel the contracts of settlement because of the concealed fraud, and for an accounting.
It is argued that, within one year from the date of its probate, the widow might have dissented from the will and elected to take either dower or a child’s part; but the court below found, upon undisputed evidence, that she did not so dissent, and that she had long ceased to have any right to the property in controversy on July 24, 1903, when she entered into an agreement with her children for a division of the estate, falsely pretending not to have been re-married. This court is without power now to make the election for her or to roll time backward to permit her executor to do it. If she had exercised her right of election, which is personal to the widow, who can say that she would not have taken dower ?
Because the children did not sue their mother upon suspicion, because they acted and continued to act', until they had proof to the contrary, upon the presumption that they had been told the truth by their mother, and the executrix of their father’s will, — the doctrine of laches, rejected below, is urged here as a defense. Laches even within the term of the statute of limitations is a defense in equity, but fraud withers everything it touches, and it is idle to talk of laches where the fraud is surpassing, and so well concealed that even the statute of limitations would be tolled if this were an action at law.
Fishing bills in equity are not allowed, and there was no lack of due diligence in not filing suit against this mother, and executrix, to require her to discover a fact *412which she had solemnly affirmed did not exist, and to prove which the children and beneficiaries were unable to produce the slightest evidence. Before 1910, Mrs. Davidson had ceased to reside in the state of her appointment as executrix, had left her former home in Wisconsin, and with her husband had established residences in three other states, prior to embarking for France. After 1910, she was beyond the jurisdiction of every court in the United States. She was not personally subject to compulsory process, either as a witness or as a defendant. She did not come home to the funeral of her father; appellant came, but he could not be sued for her fraud while she was alive. Statutes of limitation do not run in favor of defendants beyond the jurisdiction of the court, and the defense of laches falls with the defense of the statute of limitations.
A cause of action cannot be barred by laches before it accrues; it is never extinct when it comes into existence. In Florida, an action for relief on the ground of fraud is not “deemed to have accrued until the discovery by the aggrieved patty of the facts constituting the fraud.” Sec. 4663, par. S, Florida Statutes. The forum of this litigation is in Florida, the controversy is over real estate in Florida, and we are bound by the laws of that state; but, without regard to when the cause of action accrued, relief is asked in this case on the ground of fraud, and time did not begin to run until the fraud was discovered or with reasonable diligence should have been discovered. The fraud consisted in concealing the fact of marriage until after the settlement of July 24, 1903. The subsequent discovery of the marriage relation in March, 1904, did not reveal the date of its inception, and the fraud from then until 1935 consisted in concealing the fact that the marriage relation began prior to the settlement of July 24, 1903. The children had the right to presume that it took place after that settlement; it was their duty to presume that they had not been defrauded, and to carry out the contract, until by due diligence they discovered or should have discovered the fraud. The date of the secret wedding was material to the extent of being decisive of the title to the property involved in this litigation. If it occurred after July 24, 1903, the settlement was binding and had to be carried out,-: if before that date, it was voidable. Upon the death or re-marriage of the widow, the title to valuable property passed to the children under the will, which is the common source of title. The date of the marriage was as material as the date of the death of the widow would have been, if it had occurred before July 24, 1903, and had been kept secret by appellant.
That Edward Gould would have spent money to ascertain something already within his knowledge is incredible. His diligence in trying to find out what his mother said they would never find out convinces me that he did not know the time and place of the secret marriage until 1935. All of the transactions relied on by appellant to effect a ratification of the settlement of July 24, 1903, are but steps in continuation of the original fraudulent contract. Full knowledge of material facts is essential to-the ratification of a voidable transaction. Appellant cannot complain that the children did not know, because he is one of those who refused to tell. Equity should not lend its aid to enable one who abetted in the perpetration of a fraud to retain the fruits thereof.
Finally, the burden of proving concealed fraud in this case is on appellees; they have done it. The burden of proving laches is on appellant; he has failed to do it. A strange kind of laches is attributed to the children; neglect to ascertain a fact which-the mother knew and refused to tell. Suspicion is not knowledge,1 and due diligence-required them only to ask her the question, the answer to which was peculiarly within her knowledge, and to which she was under a double duty to reply. It is said that the defense of laches appeals to the conscience of the chancellor, invokes his soundest and wariest discretion. If this be true, we should respect the exercise of that discretion in this case. The trial court heard the witnesses and made very full findings-of fact. I concur therein in all respects,, likewise in its conclusions of law, and,, therefore, must dissent from the reversal of the decree under review.

 Marbourg v. McCormick, 23 Kan. 38; Michoud v. Girod, 4 How. 503, text 560, 11 L.Ed. 1076.